1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7   IN THE MATTER OF THE ESTATE
 8   OF BARBARA A. HARRIS, DEBORAH
 9   HARRIS-CROLEY, as Personal
10   Representative,

11          Respondent-Appellant,

12 v.                                                                                   NO. 29,496

13 ELBERT BLEVINS, as Persona
14 Representative for the ESTATE
15 OF ROY BLEVINS,

16          Petitioner-Appellee.

17 APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
18 Camille Martinez Olguin, District Judge

19 Tax, Estate & Business Law, N.A., LLC
20 Jeffrey W. Loubet
21 Albuquerque, NM

22 for Appellant

23 Michael Caplan
24 Grants, NM

25 for Appellee
1                          MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary reversal was proposed for the reasons sated in the third calendar

4 notice. No memorandum opposing summary reversal has been filed, and the time

5 for doing so has expired. REVERSED.

6       IT IS SO ORDERED.


7
8                                             MICHAEL E. VIGIL, Judge
9 WE CONCUR:


10
11 CYNTHIA A. FRY, Chief Judge


12
13 CELIA FOY CASTILLO, Judge




                                          2